Citation Nr: 1818250	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for recurrent anal fissure prior to July 24, 2017, and in excess of 20 percent on or after July 24, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from February 1992 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Roanoke, Virginia certified the case to the Board on appeal.

In decisions dated in June 2015 and May 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The May 2011 rating decision granted entitlement to service connection for recurrent anal fissure and assigned a noncompensable rating effective from May 6, 2010.  During the pendency of the appeal, a January 2018 rating decision increased the disability rating to 20 percent effective from July 24, 2017.  As separate or higher ratings are potentially available, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the issue listed above, the May 2016 decision remanded the Veteran's increased rating claim for his left knee disability in order for the Veteran to be provided with a statement of the case that addressed the issue.  The RO issued a statement of the case in September 2017, and the Veteran filed a VA Form 9 in July 2017 in which he requested a Central Office Board hearing.  As this issue is pending hearing scheduling, no further action is required at this time.

The May 2016 decision also remanded the Veteran's service connection claim for bilateral pes planus.  The RO subsequently granted entitlement to service connection for this disability in the January 2018 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that issue is not before the Board.  The record shows that the Veteran later submitted a January 2018 statement that he described as a notice of disagreement (NOD) with the initially assigned disability rating for bilateral pes planus.  The Veteran and his representative are advised that effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2017)).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form.  VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  38 C.F.R. § 20.201(a).

The Veteran also submitted a January 2018 statement indicating that the 20 percent rating assigned by the January 2018 rating decision should be made effective from the beginning of the appeal period in 2010.  However, the issue of whether an initial compensable rating should be awarded prior to July 24, 2017 is already contemplated by the Veteran's increased rating claim adjudicated herein.

The Veteran testified before the undersigned Veteran's Law Judge in December 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board also notes that additional VA treatment records dated from October 2016 to January 2017 were associated with the claims file after the January 2018 supplemental statement of the case.  The Veteran has not provided a waiver of the AOJ's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  However, these records concern treatment for the Veteran's feet and are unrelated to his increased rating claim for recurrent anal fissure.  Thus, there is no prejudice to the Veteran in adjudicating this issue.


FINDING OF FACT

For the entire appeal period, the symptoms of the Veteran's service-connected recurrent anal fissure have more nearly approximated hemorrhoids with fissures and occasional moderate leakage; but not involuntary bowel movements.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2017, the criteria for an initial disability rating of 20 percent for recurrent anal fissure have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7399-7336 (2017).

2.  For the entire appeal period, the criteria for an initial disability rating in excess of 20 percent for recurrent anal fissure have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7399-7336 (2017).

3.  On and after October 6, 2010, the criteria for a separate 10 percent rating for occasional moderate anal leakage have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7332 (2017).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

The Veteran's recurrent anal fissure is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7336.  As discussed above, he has been assigned an initial noncompensable evaluation effective from May 6, 2010 to July 23, 2017, and a 20 percent initial disability rating on and after July 24, 2017.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is appropriate for hemorrhoids with persistent bleedings and with secondary anemia, or with fissures.

Diagnostic Code 7335, notes that a fistula in ano should be rated as impairment of sphincter control.  Under Diagnostic Code 7332, a noncompensable evaluation is awarded for impairment of sphincter control that is healed or slight, without leakage.  A 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent evaluation is warranted for complete loss of sphincter control.

In November 2010, a VA examination was conducted to evaluate the Veteran's recurrent anal fissure.  The examiner noted that the disability had existed since 2000, and the Veteran previously underwent a closed left lateral sphincterotomy in March 2008.  The Veteran indicated that he had experienced intermittent bleeding for about 3 to 4 months out of the year, and he had the surgery to stop the bleeding.  However, the Veteran began to notice a little blood again this year.  The Veteran also reported having pain related to his anal fissure.  He did not experience symptoms of anal itching, diarrhea, tenesmus, swelling, or perianal discharge.  In addition, he did not report a leakage of stool.  He treated the problem with stool softener, diet fiber, and ibuprofen for pain.  There was no overall functional impairment from the disability.

A physical examination of the Veteran's abdomen did not reveal any abnormalities.
There were no scars related to the disability.  The rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord surgery, or protrusion or loss of sphincter control.  In addition, the anal reflexes and walls were normal.  The prostate was also within normal limits.  The examiner added that no hemorrhoids or rectal fistula were detected during the examination.  The Veteran's complete blood count was determined to be within normal limits.  The examiner stated that the Veteran's rectum condition did not cause anemia, and there were no findings of malnutrition.  The examiner acknowledged the Veteran's subjective report that he experienced anal fissures, but he noted that there were currently no fissures present upon objective examination.  The examiner noted that the disability impacted the Veteran's daily activity as a result of occasional soilage with flare ups.

In May 2011, a VA treatment record noted that the Veteran was experiencing pain and drainage from a fistula.  The Veteran's active problem list included fissure in ano.  He was last seen in January 2011 and given topical nitroglycerin at that time.  The assessment was anal fissure, and he was referred to general surgery.  In June 2011, a private treatment record indicated that the Veteran had occult blood.  On August 18, 2011, a VA surgery consultation noted the Veteran's report that his 2008 sphincterotomy led to improvement for one year.  At present, he had intermittent symptoms of recurrent blood and pain with defecation.  He typically experienced symptoms for 2 to 3 weeks before they went away for several weeks.  He did not experience a sensation of anything "dropping out" from his anus during defecation.  The Veteran reported that treatment with nitropaste did not help.  He denied having incontinence.  The examining doctor was unable to appreciate fissures upon digital rectal examination.  He was not tender, and good normal tone was present.  The doctor stated that he was unsure whether the Veteran had a fissure at the present time.  The doctor recommended a high fiber diet and sitz baths.  If there was no improvement, he could consider an examination under anesthesia or Botox injection.  However, a repeat sphincterotomy could increase the risk of incontinence.

The following day on August 19, 2011, Dr. K., a gastrointestinal physician, wrote a letter stating that the Veteran's recent colonoscopy was remarkable for a few sigmoid diverticula and benign hyperplastic polyps.  There was no definitive etiology to his rectal bleeding.  However, given the Veteran's symptoms and bleeding, Dr. K. opined that it was likely that the bleeding was coming from an intermittent anal fissure.

In September 2011, a VA treatment record noted that the Veteran was currently using sitz baths to treat his rectal pain.  He did not experience any diarrhea or constipation.  A rectal examination was deferred.  The assessment was rectal pain/anal fissure.  The Veteran was advised to continue with sitz baths and nitroglycerine as directed.  During a subsequent followup visit with the VA colorectal surgeon in October 2011, the Veteran reported that he continued to have pain with defecation and occasional blood per rectum.  He still had not problems with incontinence.  The surgeon noted that the Veteran had anal pain with defecation, and he had been diagnosed by his private medical doctor in January 2011 and treated with nitropaste.  The surgeon acknowledged that the letter from Dr. K. reflected his opinion that an intermittent fissure was present.  However, the surgeon observed that Dr. K. had not indicated that he saw one definitively, and the surgeon noted that he had been unable to appreciate a fissure when he examined the Veteran in August 2011.  In addition, there was no documentation of fissure the Veteran's chart.  The Veteran was to continue treatment with high fiber and sitz baths.  If there was no improvement, they would proceed with examination under anesthesia and a possible Botox injection.  In November 2011, the Veteran's VA primary care provider noted an assessment of anal fissure, stating that the Veteran was to continue to use nitropaste.  The same assessment was noted in February 2012, but the record stated that the Veteran had declined a rectal examination.

In an October 2012 VA treatment record, the Veteran reported that his pain was better with the use of sitz baths.  The record indicated that there was occasional leakage of stool, but otherwise no new complaints.  He did not experience bleeding per rectum.  The Veteran declined a digital rectal examination and perineal examination.  The record stated that the Veteran was stable and had no issues with anal fissures.  In March 2013, a VA treatment record noted that the Veteran had recurrent pain and drainage from an anal fissure.  The rectal examination was deferred.  The assessment was anal fissure, and the Veteran was referred to general surgery.
 
The Veteran was provided with another VA examination concerning his recurrent anal fissure in June 2013.  The examiner noted that the Veteran's treatment for his disability included taking continuous medication in the form of sitz baths.  The examiner stated that the Veteran had internal or external hemorrhoids with fissures that varied between mild and moderate severity.  However, the examiner stated in the waiver option form that there were no current symptoms due to the sitz baths.  As the sitz bath relieved the condition temporarily and there was an absence of current fissure, no examination was performed of the rectal/anal area.  The examiner did not find that the Veteran had an anal/perianal fistula, a rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  The Veteran still did not have any scars related to the disability.

A subsequent October 2013 VA treatment record noted that the Veteran had anal fissure with occasional drainage.  A rectal examination was deferred.  He was advised to continue using a sitz bath and follow up with surgery.  In May 2014, a rectal examination was again deferred.  The assessment was unchanged, and the Veteran was still referred to surgery.  In May 2015, a VA treatment record stated that the Veteran did not experience incontinence, diarrhea, or blood in the stool.

During the December 2015 Board hearing, the Veteran testified that treatment with the sitz baths, a topical gel, and a stool softener were helping to keep his symptoms under control.  He was not experience recurrent bleeding at the time of the hearing.  The Veteran testified that before his current treatment plan, he would need to use absorbent materials such as toilet paper during an episode of bleeding.  The Veteran added that the bleeding stained his garments.

In May 2017, a VA treatment record stated that the Veteran's anal fissure was still active and could become red with bumps.  The record also stated that blood was present in the Veteran's stool.  

An additional VA examination was conducted in July 2017 regarding the Veteran's recurrent anal fissure.  The examiner described the Veteran's 2008 surgery as a failed surgery.  He continued to experience pain and intermittent drainage.  The examiner stated that the Veteran wore a small pad to absorb the drainage.  He also kept a change of clothing in case there was leakage not absorbed by the pad.  The Veteran's treatment consisted of sitz baths and tramadol.  In contrast to the June 2013 VA examination, the examiner stated that the Veteran did not have internal or external hemorrhoids.  The examiner also found that there was no anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  An examination of the rectal/anal area revealed that the Veteran had skin tags rather than external hemorrhoids.  The examiner also determined that anal fissures were present, stating that there was a small opening posterior to the anus.  No drainage was noted.  There continued to be no pertinent scars.

The Board finds that for the entire appeal period, a 20 percent disability rating, but no higher, is warranted for the Veteran's recurrent anal fissure.  The evidence reflects that the Veteran's anal fissure has been intermittently present during the appeal period.  Although the November 2010 VA examiner found no objective evidence of an anal fissure, he indicated that the Veteran experienced flare ups of the disability.  In addition, symptoms such as bleeding began approximately one year prior to the examination.  The reports from the VA treatment records dated in May 2011 and October 2011 further indicated that the Veteran's doctor determined that anal fissures were present in January 2011 when he received treatment with nitropaste.  Although the August 18, 2011 physical examination of the Veteran did not show anal fissures, Dr. K. wrote a letter the next day opining that they were intermittently present after performing a colonoscopy.  While the August 2011 VA doctor questioned this opinion in January 2011 based on the negative findings from the physical examination performed in August, the Board notes that the VA doctor also stated at in August that he was unsure whether a fissure was present.  In addition, an article submitted by the Veteran concerning anal fissures from UpToDate indicates that a colonoscopy is recommended if the diagnosis of an anal fissure is unclear or if healing has occurred.  See Elizabeth Breen & Ronald Bleday, Patient Information:  Anal Fissure, UpToDate, Jan. 2011.  

The intermittent nature of the Veteran's anal fissures is supported by reports from subsequent VA treatment records indicating that the Veteran's symptoms varied in response to different treatments during this period.  For instance, the Veteran was noted to be stable with no issues in October 2012, but a March 2013 record stated that he experienced recurrent pain and drainage from an anal fissure.  The Veteran similarly denied having symptoms such as bleeding during the December 2015 hearing; and he reported in December 2016 that his fiber diet and sitz baths helped treat his pain.  However, he was later noted to have bleeding again in May 2017.  That record stated that his anal fissure was still an active problem.  In this regard, the UpToDate article reflects that an anal "fissure is described as acute if it has been present for less than six weeks, or chronic if present greater than six weeks."  The article noted that bleeding is one of the symptoms associated with an anal fissure; however, "[a]s the fissure becomes chronic, the bleeding may stop, although the pain persists."  

Also consistent with Dr. K.'s opinion on the intermittent nature of the Veteran's anal fissure, the June 2013 VA examiner marked in the examination report that the Veteran experienced hemorrhoids with anal fissures despite the fact that a physical examination was medically contraindicated due to the Veteran's lack of symptoms at the time of the examination.  The evidence does not indicate that another physical examination of the rectal/anal area was performed after the August 2011 evaluation until the July 2017 VA examination.  At that time, the examiner found that anal fissures were present upon examination.  The Veteran has asserted that the August 2011 letter from Dr. K. demonstrates that his 2008 surgery did not heal his anal fissure.  See December 2016 Statement in Support of Claim.  The Board finds that his contention is supported by the July 2017 VA examiner's description of the procedure as a failed surgery.  Resolving all doubt in favor the Veteran, the Board finds that the Veteran's anal fissures have been present intermittently during the appeal period.  As noted above, the Veteran's recurrent anal fissure has been rated by analogy to the criteria for hemorrhoids under Diagnostic Code 7336.  The evidence shows that the Veteran's symptoms have more nearly approximated hemorrhoids with fissures to warrant a 20 percent disability rating under Diagnostic Code 7336.  38 U.S.C. § 5107(b).  The Board notes that Diagnostic Code 7336 does not provide for a disability rating higher than 20 percent.

The Board has also considered whether a separate or higher rating is warranted under another Diagnostic Code.  The record reflects that the Veteran's symptoms of leakage during this period were analogous to impairment of sphincter control with occasional moderate leakage under Diagnostic Code 7332.  Although the November 2010 VA examiner stated that the Veteran did not report leakage of stool, this finding appears to be inconsistent with the examiner's statement that the Veteran had occasional soilage with flare ups.  A relatively short time later in May 2011, the VA treatment record indicated that the Veteran had some sort of drainage or leakage, and it suggested that the Veteran had also been treated for his symptoms in January 2011.  The Veteran continued to report occasional problems with leakage and/or drainage in subsequent VA treatment records and examination reports from this period.  See VA treatment records dated in October 2012 and March 2013; July 2017 VA examination.  The Board finds that the symptoms contemplated by Diagnostic Coe 7336, such as hemorrhoids and bleeding, are distinct from the symptoms of rectal and anal leakage contemplated by Diagnostic Code 7332.  Thus, the assignment of a separate evaluation under Diagnostic Code 7332 would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  As such, the Board finds that a separate 10 percent rating should be awarded for the Veteran's anal leakage under Diagnostic Code 7332 for the entire appeal period.  38 U.S.C. § 5107(b).

However, a rating higher than 10 percent under Diagnostic Code 7336 is not appropriate.  The Board notes that the Veteran reported wearing pads during the July 2017 VA examination, and he indicated during the December 2015 hearing that he used absorbent material earlier in the appeal period.  Although the record contains numerous reports of the Veteran's symptoms of leakage and bleeding, the record does not reflect that he experienced involuntary bowel movements as required for the next higher 30 percent disability rating under Diagnostic Code 7336.  While the Board acknowledges the November 2010 VA examiner's statement that the Veteran could soil his clothing during flare ups, there is no indication that the soilage resulted from an involuntary bowel movement rather than leakage.  In addition, subsequent VA treatment records contain reports from the Veteran and his medical providers that he did not experience incontinence.  See VA treatment records dated in August 2011, October 2011, and May 2015.  Moreover, neither the June 2013 nor the July 2017 VA examiner reported that he had involuntary bowel movements.  In light of this evidence, a rating higher than 10 percent under Diagnostic Code 7336 is not appropriate.

The record also fails to show that a higher or separate rating is warranted under another Diagnostic Code.  The record does not reflect that the Veteran experienced pruritus ani (Diagnostic Code 7337), stricture of the rectum and anus (Diagnostic Code 7333), or prolapse of the rectum (Diagnostic Code 7334).  See VA examinations reports dated in June 2013 and July 2017.  Moreover, as the Veteran's symptoms of leakage are already contemplated by the 10 percent rating under Diagnostic Code 7332, a separate 10 percent rating under Diagnostic 7334 for occasional moderate leakage would constitute impermissible pyramiding.  In addition, the available evidence reflects that the Veteran's symptoms of leakage occur intermittently.  See November 2010 VA examination; October 2012 VA treatment record; July 2017 VA examination.  Thus, his symptoms are not analogous to the moderate constant leakage contemplated by a 30 percent rating under Diagnostic Code 7333.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the award of higher or separate ratings during the appeal period other than those granted herein, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to July 24, 2017, entitlement to a 20 percent disability rating for recurrent anal fissure is granted.

On and after July 24, 2017, entitlement to a 20 percent disability rating for recurrent anal fissure is denied.

On and after October 6, 2010, entitlement to a separate 10 percent rating for occasional moderate anal leakage is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


